Citation Nr: 1721231	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  11-32 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and phobia disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to March 1964.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In September 2016, the Board remanded the case to afford the Veteran a Board hearing before the local RO.  A November 2016 Report of General Information documents that the Veteran requested a Board video conference hearing.  Such hearing was held before the undersigned Veterans Law Judge in December 2016.  As such, the RO has complied with the Board's prior remand.  Stegall v. West, 11 Vet. App. at 271.  Further, at the Board hearing, the record was held open for 30 days until January 14, 2017 so that the Veteran could submit additional treatment records.  

Additional evidence was submitted by the Veteran in January 2017.  Although the Veteran did not waive RO consideration of such evidence, the Board finds no prejudice to the Veteran as the RO will have the opportunity to consider such evidence on remand.  

The Board has characterized the Veteran's claim as entitlement to service connection for an acquired psychiatric disorder in order to encompass all possible psychiatric diagnoses in accordance with Clemons v. Shinseki, 23 Vet. App. 1, 5   (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran has asserted that his psychiatric problems began in service and have continued to the present.  Specifically, he testified at the Board hearing that he was assaulted by a superior officer when he was slapped in the face following an exercise.  After the incident, he was so upset that he went on an unauthorized absence.  Service treatment records do show that the Veteran underwent a psychiatric evaluation in March 1984 prior to his discharge and was diagnosed with passive dependency reaction, which appears to be a personality disorder.  Current treatment records show that the Veteran has been diagnosed with major depressive disorder, anxiety disorder, and cocaine abuse, but do not appear to show a diagnosis of a personality disorder.  

The Board recognizes that a personality disorder is not a disease for which service connection may be granted.  In this regard, personality disorders are not diseases or injuries within the meaning of the applicable law and regulations for VA compensation purposes.  38 C.F.R. § 3.303(c).  

In light of the above, the Board finds that a VA examination and opinion is needed to resolve the claim for service connection for a psychiatric disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Specifically, the VA examiner should clearly opine whether the Veteran's diagnosis of a personality disorder in service was a manifestation of his current psychiatric disorder.

Moreover, as noted above, the Veteran's service treatment records show that the Veteran received a psychiatric evaluation while in service.  However, the Veteran's service mental health clinical records have not been obtained.  Moreover, at the Board hearing, the Veteran testified that he took an unauthorized absence as a result of the assault.  As such, the Veteran's service personnel records may be relevant to the instant claim.  The RO should contact the National Personnel Records Center (NPRC) to obtain the Veteran's service mental health clinical records and service personnel records.  See 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1. Obtain from the NPRC or any other appropriate repository all service mental health clinical records and service personnel records of the Veteran.  

2.  Schedule the appellant for a VA psychiatric examination.  The claims file should be made available for review.  Clearly indicate all acquired psychiatric disorder(s) and/or personality disorder(s) currently present. 

After examining the Veteran and reviewing the record, the examiner should respond to the following: 

a)  With respect to each diagnosed acquired psychiatric disability, whether it is at least as likely as not (a 50% or higher degree of probability) that any current psychiatric disability is causally related to the Veteran's service.  In this regard, clearly opine whether the personality disorder diagnosed in service was a manifestation of the Veteran's current psychiatric condition.

A detailed rationale for all opinions expressed should be provided.  The examiner is asked to address the Veteran's service treatment and personnel records, to specifically include the diagnosis of passive dependency reaction, as well as the Veteran's lay assertions with respect to the personal assault in service.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




